Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on October 28, 2020 in response to the Office Action of July 28, 2020 is acknowledged and has been entered. 
The objections to claims 1, 36 and 48 are now withdrawn in view of the claim amendment. 
The rejections to claims 1-5, 7-9, 11, 36, 39 and 48 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.
The rejections to claims 1-5, 7-9, 11, 36, 39 and 48 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.
The claim interpretation under 35 U.S.C. 112(f) for claim 1 with respect to the term “a feedback device” is maintained. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Robert Buyan (Reg. No. 32,460) on March 15, 2021. Applicant’s approval was obtained on March 16, 2021. 

Amendments to the claims:
Claims 1, 2, 8, 9, 11, 36, 39 and 48 are amended to clarify the scope of the claimed invention and to correct minor clerical errors. 

Claim 1. A method for identifying one or more target treatment areas in an eye of a living subject for subsequent performance of a glaucoma surgical treatment, said method comprising: 
obtaining or providing an imaging probe system which comprises a laser microendoscope having an intraocular tip, a processor and a feedback device 


introducing a [[the ]]liquid contrast agent into the eye such that the liquid contrast agent flows through [[the ]]episcleral aqueous outflow vessels; 
positioning the intraocular tip of the laser microendoscope in contact with the eye; 
using the laser microendoscope to image the episcleral aqueous outflow vessels within a plurality of regions of interest as those episcleral aqueous outflow vessels are perfused with the liquid contrast agent; 
causing image data to be transmitted from the laser microendoscope to the processor; 
causing the processor to quantify flow of the liquid contrast agent through the episcleral aqueous outflow vessels within each of the plurality of regions
causing the feedback device to indicate differences in flow of the liquid contrast agent through the plurality of 
using the differences in flow indicated by said feedback device to identify said one or more target treatment areas for subsequent performance of said glaucoma surgical treatment on the basis of the differences in flow of the liquid contrast agent through the plurality of , 
wherein the laser microendoscope emits, from the intraocular tip, laser energy capable of penetrating through scleral tissue to a penetration depth of 30 microns, 
wherein the processor is configured to apply a vessel segmentation algorithm to the image data obtained by the laser microendoscope from the plurality of regions of interest of the eye and to quantify flow of liquid contrast agent through episcleral aqueous outflow vessels located within each of the plurality of regions of interest, 
wherein the feedback device is configured to indicate the differences in flow of the liquid contrast agent through the episcleral aqueous outflow vessels within each of the plurality of region of interest, and 
wherein said glaucoma surgical treatment comprises at least one of i) ablating or forming an opening in trabecular meshwork tissue and ii) implanting a stent or aqueous drainage facilitating device to facilitate aqueous drainage from the eye.  

Claim 2. The method of claim 1, wherein the step of using the laser microendoscope to image the episcleral aqueous outflow vessels within liquid contrast agent comprises moving the laser microendoscope so as to acquire images at 15 degree intervals along a limbus of the eye.
  
Claim 8. The method of claim 1, wherein the step of positioning the intraocular tip of the laser microendoscope in contact with the eye comprises forming a flap incision in the eye and positioning the intraocular tip of the laser microendoscope within the flap incision.  

Claim 9. The method of claim 1, wherein the step of using the laser microendoscope to image the episcleral aqueous outflow vessels within said plurality of regions of interest as those episcleral aqueous outflow vessels are perfused with the liquid contrast agent is performed about 7 minutes after the step of introducing the liquid contrast agent into the eye such that [[it ]]the liquid contrast agent will outflow through the episcleral aqueous outflow vessels of the eye.  

Claim 11. The method of claim 1, wherein the feedback device comprises a visual display which indicates variations in outflow through the episcleral aqueous outflow vessels within the plurality of regions of interest by displaying a composite image of each of the plurality of regions , wherein the composite image [[which ]]includes a first indicator representing a centerline of each of the episcleral aqueous outflow vessel and a second indicator representing a border of each of the episcleral aqueous outflow vessel.  
  
Claim 36. The method of claim 1 further comprising causing said glaucoma surgical treatment to be performed at the one or more target treatment areas identified on the basis of differences in flow of the liquid contrast agent through the plurality of 

Claim 39. (Currently Amended) The method of claim 1 wherein the laser microendoscope liquid contrast agent.  
  
Claim 48. The method of claim 1 wherein the microendoscope is positioned between 0 and 3 millimeters behind a [[the ]]limbus of the eye.

Allowable Subject Matter
Claims 1-5, 7-9, 11, 36, 39 and 48 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claim 1 in regard to the features of “identifying a treatment area for glaucoma surgical treatment by imaging the episcleral aqueous outflow vessels with a laser microendoscope that has a intraocular tip for emitting laser energy capable of penetration through the scleral tissue to a penetration depth of 30 microns", combination with the other claimed elements, is not taught or disclosed in the prior art. 
Dependent claims 2-5, 7-9, 11, 36, 39 and 48 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:
Francis et al., Invest. Ophthalmol. Vis. Sci.; 53: 5198-5207, 2011. Francis was cited in the previous Office action for rejecting claim 1. Francis disclose a 
Caffey et al., US 2011/0282190 A1. Caffey was cited in the previous Office action for rejecting claim 1. Caffey teaches an endoscopic surgical tool that is placed proximate to the limbus of the eye. The tool comprises an OCT probe that scans over the eye for imaging. The imaging is performed for confirming the placement of the stent. Caffey does not teach using a laser microendoscope that has an intraocular tip for emitting laser energy capable of penetration through the scleral tissue to a penetration depth of 30 microns for identifying treatment areas for glaucoma surgical treatment.
Lin et al., Translational Oncology, Vol.1, No.2, pp.84-94, 2008. Lin was cited in the previous Office action for rejecting claim 1. Lin discloses real-time in vivo imaging of the microvasculature using a fiber-optic confocal laser microprobe that has a tissue penetration of up to 15 microns. Line does not disclose that the imaging is used for identifying treatment areas for glaucoma surgical treatment, not does Lin discloses that the imaging is performed using with a laser microendoscope that has a intraocular tip for emitting laser energy capable of penetration through the scleral tissue to a penetration depth of 30 microns.
Van Valen et al., US 2006/0253111 A1. Van Valen discloses a pulse laser device that delivers electromagnetic energy to the scleral matrix to form tunnel ablation for treatment. The pulse laser device has a tip for outputting the electromagnetic energy. The tip has a dimension to create a treatment spot size. Van Valen does not disclose that the pulse laser device is used, or suitable for being used for imaging episcleral aqueous outflow vessels for identifying one or more target treatment areas for glaucoma. Van Valen further does not teach that  the laser microendoscope has an intraocular tip for emitting laser energy capable of penetration through the scleral tissue to a penetration depth of 30 microns.

Francis, Caffey and Lin have been cited in the Notice of Reference Cited PTO-892 dated July 10, 2018.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793